Citation Nr: 1815964	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service connected posttraumatic stress disorder (PTSD) and ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from November 1966 to October 1968, to include service in the Republic of Vietnam.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied entitlement to service connection on both a direct and secondary basis.  The Veteran filed his Notice of Disagreement in November 2015.  A Statement of the Case was issued in December 2016.  The Veteran filed his Substantive Appeal in January 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, remand is necessary to adjudicate the issue on appeal.

The Veteran's representative, in its February 2018 Informal Hearing Presentation, 
contends that the Veteran's service-connected disabilities caused him to be obese, which, in turn, caused his obstructive sleep apnea.  As a general matter, obesity is not considered a disease or injury for purposes of 38 U.S.C. § 1110 and 1131, and therefore may not be service connected on a direct basis.  See VAOPGCPREC 1-2017.  It is possible, however, for obesity to serve as an intermediate step between a service-connected disability and a present disability for the purposes of secondary service connection.  See, e.g., VAOPGCPREC 1-2017; 38 C.F.R. § 3.310(a) (2017).  Under 38 C.F.R. § 3.310(a), a disability which is proximately due to or the result of a service-connected disease or injury is service connected.  "Proximate cause" is defined as a "case that directly produces an event and without which the event would not have occurred."  VAOPGCPREC 6-2003 (quoting Black's Law Dictionary 213 (7th ed. 1999)).  When there are potentially multiple causes of a harm, an action is considered to be a proximate cause of the harm if it is a substantial factor in bringing about the harm and the harm would not have occurred but for the action.  See VAOPGCPREC 1-2017.  
The AOJ obtained an etiology pinion as to secondary service connection in August 2015.  However, that opinion does not address the newly raised theory that the Veteran's service connected PTSD and/or ischemic heart disease resulted in his obesity, which then caused his sleep apnea.  All theories of entitlement reasonably raised by the Veteran or the record must be considered.  On remand, a more thorough examination and nexus opinions are necessary regarding the etiology of the Veteran's sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed sleep apnea.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from June 2014 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the August 2015 examiner for an addendum opinion.  If the examiner who drafted the August 2015 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during active service, is related to an incident of service, or began within one year after discharge from active service?

(b)  Did the Veteran's service connected PTSD and/or ischemic heart disease cause him to become obese?

(c)  If so, is the Veteran's obesity a substantial factor in causing or aggravating his sleep apnea?

(d)  Would the sleep apnea have occurred or worsened but for the obesity caused by the service connected PTSD and/or ischemic heart disease? 

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).


_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

